Citation Nr: 1025344	
Decision Date: 07/07/10    Archive Date: 07/19/10

DOCKET NO.  02-07 198A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to service connection for asbestosis.

2.  Entitlement to an evaluation in excess of 30 percent for 
duodenal ulcer with hiatal hernia and duodenal diverticula.

3.  Entitlement to an evaluation in excess of 10 percent prior to 
July 10, 2001 and in excess of 20 percent since July 10, 2001 for 
varicose veins of the right leg.

4.  Entitlement to an evaluation in excess of 10 percent prior to 
July 10, 2001 and in excess of 20 percent since July 10, 2001 for 
varicose veins of the left leg.

5.  Entitlement to a compensable rating for hemorrhoids.


REPRESENTATION

Appellant represented by:	South Carolina Office of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant and his wife and daughter


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had verified active military service from April 1945 
to December 1946 and from June 1948 to May 1952, and unverified 
active military service from December 1946 to June 1948.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in December 2008.  This matter was 
originally on appeal from rating decision dated in December 2001, 
February 2005, and April 2008 of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Decatur, Georgia and 
Columbia, South Carolina.  

In September 2008, the Veteran testified at a travel board 
hearing before the undersigned Veterans Law Judge.  A transcript 
of that hearing is of record.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2008). 38 U.S.C.A. § 
7107(a)(2) (West 2002).

The issue of entitlement to service connection for asbestosis is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran's asbestosis is not related to active service.

2.  The Veteran's gastroesophageal reflux disease has been 
manifested by epigastric pain, but not by severe hemorrhages, 
large ulcerated or eroded areas, hematemesis, melena, anemia, or 
recurrent incapacitating episodes averaging 10 days or more in 
duration at least four or more times a year.

3.  Prior to July 10, 2001, the Veteran's varicose veins of the 
right leg were manifested by intermittent edema and pain after 
prolonged standing/walking but not by persistent edema.

4.  Prior to July 10, 2001, the Veteran's varicose veins of the 
left leg were manifested by intermittent edema and pain after 
prolonged standing/walking but not by persistent edema.

5.  Since July 10, 2001, the Veteran's varicose veins of the 
right leg have been manifested by persistent edema incompletely 
relieved by elevation of the extremity or by compression hosiery 
but not by stasis pigmentation, eczema, subcutaneous induration, 
or massive board-like edema.

6.  Since July 10, 2001, the Veteran's varicose veins of the left 
leg have been manifested by persistent edema incompletely 
relieved by elevation of the extremity or by compression hosiery 
but not by stasis pigmentation, eczema, subcutaneous induration, 
or massive board-like edema.

7.  The Veteran's hemorrhoids have not been shown to be 
irreducible.


CONCLUSIONS OF LAW

1.  Asbestosis was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2009).

2.  The criteria for an evaluation in excess of 30 percent for 
the Veteran's service-connected gastroesophageal reflux disease 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1, 4.7, 4.113, Diagnostic Codes 7305, 7307, 7346 (2009).

3.  Prior to July 10, 2001, the criteria for an evaluation in 
excess of 10 percent for the Veteran's varicose veins of the 
right leg are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.7, 4.104, Diagnostic Code 7120 (2009).

4.  Prior to July 10, 2001, the criteria for an evaluation in 
excess of 10 percent for the Veteran's varicose veins of the left 
leg are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.7, 4.104, Diagnostic Code 7120 (2009).

5.  Since July 10, 2001, the criteria for an evaluation in excess 
of 20 percent for the Veteran's varicose veins of the right leg 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.7, 4.104, Diagnostic Code 7120 (2009).

6.  Since July 10, 2001, the criteria for an evaluation in excess 
of 20 percent for the Veteran's varicose veins of the left leg 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.7, 4.104, Diagnostic Code 7120 (2009).

7.  The criteria for a compensable evaluation for hemorrhoids 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1, 4.7, 4.114, Diagnostic Code 7336 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folders.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence submitted 
by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claims.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).  

Pursuant to the Board's December 2008 Remand, the RO issued a 
corrective VCAA notice letter; requested records of exposure in 
service or jobs Veteran performed from the service department; 
obtained VA treatment records from June 2008 to February 2009 
from VAMC Columbia, South Carolina; scheduled VA examinations to 
assess the severity of the Veteran's duodenal ulcer with hiatal 
hernia and duodenal diverticula, varicose veins, and hemorrhoids; 
and issued a supplemental statement of the case (SSOC).  Based on 
the foregoing actions, the Board finds that there has been 
compliance with the Board's December 2008 Remand.  Stegall v. 
West, 11 Vet. App. 268 (1998).

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  

With respect to service connection claims, the U.S. Court of 
Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is necessary 
to substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect increased rating claims, In Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), the United States Court of Appeals for 
Veterans Claims held that, pursuant to 38 U.S.C. § 5103(a) (2008) 
(currently at 38 U.S.C. § 5103(a)(1)), a VCAA notice for an 
increased rating claim must include the following information:  
(1) the VA must notify the Veteran that in order to substantiate 
a claim, he or she must provide (or ask the VA to obtain) medical 
or lay evidence demonstrating that his or her disability has 
worsened or increased in severity and the effect the worsening 
has had on his or her employment and daily life; (2) if the 
Veteran's current diagnostic code "contains criteria necessary 
for entitlement to a higher disability rating that would not be 
satisfied" by providing the evidence described above-the 
example provided was where a "specific measurement or test 
result" would be required-then the VA must give "at least 
general notice" of that requirement; (3) the VA must tell the 
Veteran that if he or she is assigned a higher rating, that 
rating will be determined by applying relevant diagnostic codes, 
which generally provide for disability ratings between 0-100%, 
"based on the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment and daily life"; and 
(4) the notice must also provide examples of the types of medical 
and lay evidence-such as job application rejections-that the 
Veteran may submit (or ask the VA to obtain) "that are relevant 
to establishing [her or] his entitlement to increased 
compensation."

The United States Court of Appeals for the Federal Circuit issued 
a decision on appeal that vacated and remanded the decision of 
the Veterans Claims Court in Vazquez-Flores.  See Vazquez-Flores 
v. Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009).  In view of 
some potentially qualifying language included in the Federal 
Circuit's decision in vacating the CAVC's decision ("insofar 
as"), it appears that only the generic first, third, and fourth 
elements [contained in the CAVC's decision] are in fact required 
under the Federal Circuit's decision.

VA has met all statutory and regulatory notice and duty to assist 
provisions.  Letters dated in August 2005, May 2008, and January 
2009 fully satisfied the duty to notify provisions. 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 6 Vet. App. at 183, 
Dingess, 19 Vet. App. at 473.  Together, the letters informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence, as well as how VA determines disability 
ratings and effective dates. 

Ideally, the notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  Although that was not done 
in this case, the Board finds that this error was not prejudicial 
to the appellant because the actions taken by VA after providing 
the notice have essentially cured the error in the timing of 
notice.  Not only has the appellant been afforded a meaningful 
opportunity to participate effectively in the processing of his 
claim and given ample time to respond, but the AOJ also 
readjudicated the case after the notice was provided.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where 
notice was not provided prior to the AOJ's initial adjudication, 
this timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the claim 
by the AOJ).  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this appeal 
as the timing error did not affect the essential fairness of the 
adjudication.  

The Veteran's service treatment records and VA medical treatment 
records have been obtained, to the extent available.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.    There is no indication in the 
record that any additional evidence, relevant to the issues 
decided herein, is available and not part of the claims file.  
The Board notes that although the service department notified the 
RO that record was fire related and that the information could 
not be reconstructed, the Veteran's claims file contains service 
medical records dated in March, April, and November 1945; May, 
June, and December 1946; May and June 1948; November 1949; July, 
September, October 1950, and December 1950; February, April, May, 
June, July, August, October, and November 1951; and February and 
May 1952.  

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  With respect to the 
service-connection claim, the Veteran has not been afforded a VA 
examination, with an opinion as to the etiology of his claimed 
asbestosis.  In determining whether the duty to assist requires 
that a VA medical examination be provided or medical opinion 
obtained with respect to a Veteran's claim for benefits, there 
are four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) whether 
there is evidence establishing that an event, injury, or disease 
occurred in service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) whether 
there is an indication that the disability or symptoms may be 
associated with the Veteran's service or with another service-
connected disability; and (4) whether there otherwise is 
sufficient competent medical evidence of record to make a 
decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for 
Veterans Claims has stated that this element establishes a low 
threshold and requires only that the evidence "indicates" that 
there "may" be a nexus between the current disability or 
symptoms and the Veteran's service.  The types of evidence that 
"indicate" that a current disability "may be associated" with 
military service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or other 
symptoms capable of lay observation.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

The Board concludes an examination is not needed in this case 
because the only evidence indicating the Veteran "suffered an 
event, injury or disease in service", in this case, exposure to 
asbestos, is his own lay statements.  Such evidence is 
insufficient to trigger VA's duty to provide an examination.  The 
Court has held, in circumstances similar to this, where the 
supporting evidence of record consists only of a lay statement, 
that VA is not obligated, pursuant to 5103A(d), to provide an 
appellant with a medical nexus opinion.  See Duenas v. Principi, 
18 Vet. App. 512, 519 (2004) (finding no prejudicial error in 
Board's statement of reasons or bases regarding why a medical 
opinion was not warranted because there was no reasonable 
possibility that such an opinion could substantiate the Veteran's 
claim because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 
2003) (holding that 3.159(c)(4)(i) is not in conflict with 
section 5103A(d) and evidence of record "establishing that the 
Veteran suffered an event, injury, or disease in service," is 
required to trigger VA's duties pursuant to section 5103A(d)); 
Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003) (holding 
that the Secretary's obligations under section 5103A to provide a 
claimant with a medical examination or to obtain a medical 
opinion is triggered if the evidence of record demonstrates 
"some casual connection between his disability and his military 
service").  There is no reasonable possibility that a medical 
opinion would aid in substantiating the appellant's claim since 
it could not provide evidence of a past event.  

With respect to the increased rating claims, the Veteran was 
accorded VA examinations in December 2000, April 2002, January 
2008, and March 2009. 38 C.F.R. § 3.159(c)(4).  The VA examiners 
addressed the severity of the Veteran's service-connected 
disabilities on appeal in conjunction with a review of the claims 
file and physical examination of and interview with the Veteran.  
There is no objective evidence indicating that there has been a 
material change in the severity of the Veteran's service-
connected disorders since he was last examined.  38 C.F.R. 
§ 3.327(a).  The duty to assist does not require that a claim be 
remanded solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  VAOPGCPREC 11-95.  The VA 
examination reports are thorough and supported by VA outpatient 
treatment records.  The examinations in this case are adequate 
upon which to base a decision. 

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

The Veteran contends that he was exposed to asbestos while on 
active duty, and that as a result of that exposure, he now 
suffers from asbestosis.  

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was incurred 
in the line of duty in the active military service or, if pre-
existing such service, was aggravated during service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  The first 
question that must be addressed, therefore, is whether incurrence 
of asbestosis is factually shown during service.  The Board 
concludes it was not.  A November 25, 1949 record notes 
substernal chest pain and chronic cough.  However, The Board 
cannot conclude a chronic lung disability was incurred during 
service as a chronic cough is actually just reported 
symptomatology.  Without a recognized injury or disease entity, 
VA is not authorized to award compensation for reported 
symptomatology.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a) 
(Service connection is awarded for "a particular injury or 
disease resulting in disability..."); see also Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999); aff'd in part sub nom.   
Sanchez-Benitez v. Principi, 259 F.3d 1356, 1363 (Fed. Cir. 2001) 
(The CAVC held that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and of 
itself constitute a disability for which service connection may 
be granted.)  The service treatment records are absent 
complaints, findings or diagnoses of any lung disorder, including 
asbestosis, during service.  On the Report of Medical Examination 
dated in May 1952, chest x-ray was negative, and the Veteran's 
lungs and chest were evaluated as normal.  Thus, there is no 
medical evidence that shows that the Veteran suffered from a 
chronic lung disorder, to include asbestosis, during service. 

Alternatively, when a chronic disease is not present during 
service, service connection may be established under 38 C.F.R. § 
3.303(b) by evidence of continuity of symptomatology.  Such 
evidence is lacking here.  The Veteran does not report, and the 
medical evidence does not demonstrate, continuity of post-service 
symptoms.

When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  
To prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, or in 
certain circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Pond v. West, 12 Vet App. 341, 346 (1999).  

In this case, the record indicates that an October 1999 PA chest 
radiograph demonstrated bilateral pleural and interstitial 
fibrotic changes consistent with asbestosis in a patient who had 
had an adequate exposure history and latent period.  The 
remaining question, therefore, is whether there is medical 
evidence of a relationship between asbestosis and military 
service.

There is no specific statutory guidance with regard to asbestos-
related claims, nor has VA promulgated any regulations in regard 
to such claims.  However, the VA adjudication procedural manual, 
M21-1MR, Part IV, Subpart ii, Chapter 2, Section C (Manual), 
provides information concerning claims for service connection for 
disabilities resulting from asbestos exposure.  The US Court of 
Appeals for Veterans Claims (Court) has held that VA must analyze 
an appellant's claim for service connection for asbestos or 
asbestos-related disabilities under the appropriate 
administrative guidelines.  Ennis v. Brown, 4 Vet. App. 523 
(1993).

The Manual defines asbestos as a fibrous form of silicate mineral 
of varying chemical composition and physical configuration, 
derived from serpentine and amphibole ore bodies.  Common 
materials that may contain asbestos are steam pipes for heating 
units and boilers, ceiling tiles, roofing shingles, wallboard, 
fire-proofing materials and thermal insulation.  Some of the 
major occupations involving exposure to asbestos include mining, 
milling, shipyard work, insulation work, demolition of old 
buildings and carpentry and construction.  Inhalation of asbestos 
fibers can produce fibrosis, and the most commonly occurring is 
referred to as interstitial pulmonary fibrosis, or asbestosis.  
Inhalation of asbestos may also produce pleural effusions, 
pleural plaques, mesotheliomas of pleura and peritoneum, and 
cancers of the lung, bronchus, gastrointestinal tract, larynx and 
pharynx.

The adjudication of a claim for service connection for a 
disability resulting from asbestos exposure should include 
determinations as to whether or not service records demonstrate a 
Veteran was exposed to asbestos during service, and that a 
relationship exists between exposure to asbestos and the claimed 
disease.

In July 2002, the RO requested that the Veteran reply to a 
questionnaire.  The questionnaire requested the following 
information:  (1)When were you exposed to asbestos during your 
active duty?  (2) What was your full organizational designation 
at the time the exposure occurred?  (3) Describe your duty 
assignments while on active duty.  (4) Inform us of the dates and 
places you were employed since leaving military service.  (5) 
Describe the nature of the duties you were required to perform 
for each employer.

In July 2002, the Veteran reported that he was exposed to 
asbestos (1) at Fort Ord, California while assigned to Army 
Service Unit 6003 during 1949/50 which was a preventive 
maintenance unit for base facilities (public works); (2) while 
performing various maintenance tasks such as plumbing, carpentry, 
electrical and heating/air conditioning work; (3) at Camp 
Breckinridge, Kentucky in the late 1950s involving the 
manufacture of training aids using mostly basic carpentry skills; 
and (4) at Monterey, California where he was assigned to a book 
binding/print shop.  The Veteran reported that after he was 
discharged from the military, he continued working as a private 
service employee at Fort Ord, California as a barber.  The 
Veteran contends that all of the buildings in which he worked had 
asbestos.

In June 2004, the Veteran stated that he was exposed to asbestos 
when he was assigned to Fort Ord, California while he was tearing 
down old buildings from 1949 to 1950.  

In May 2005, the Veteran submitted a statement in which he 
reported that he was drafted in the Army in April 1945, he 
enlisted in November 1945, and reenlisted in June 1948.  He was 
assigned to the Co C-22 Infantry and then was sent to HG Co and 
then was assigned to 6003 Army Service Unit where he worked at 
the film library where he spliced and repaired film.  The Veteran 
reported that he was then assigned to preventive maintenance with 
post engineering where he was exposed to asbestos material.

In September 2008, the Veteran testified that "they" had to 
remove all of this insulation from the schoolhouses and a lot of 
other buildings there, and it created a lot of dust.  The Veteran 
testified that at that time that he was there, at Fort Ord, he 
was out working outside where the dust was traveling.  The 
Veteran stated, "That's the only way I could've gotten it ... and 
not from work at all, just out being in it, in that environment.  
And it lasted for over six months.  And this dust was heavy, real 
heavy.  Because ... the fact is ... I ... feel that I was exposed to it 
because it's the only place I remember."

Thus, the Veteran's September 2008 testimony is somewhat 
inconsistent with his previous statements with respect to how he 
was exposed to asbestos.  Although the Veteran has been 
consistent in his report that he was exposed to asbestos at Fort 
Ord, his reports are inconsistent as to how he was exposed.  In 
July 2002 he reported exposure while performing various 
maintenance tasks such as plumbing, carpentry, electrical and 
heating/air conditioning work.  In June 2004, he reported 
exposure was while he was tearing down old buildings.  In 
September 2004, he reported exposure while "they" were removing 
insulations from buildings there, and he was working outside in 
the dust that was created.    
    
In addition, there is evidence that the Veteran may have been 
exposed to asbestos prior to his military service.  

On the Report of Physical Examination and Induction dated in 
March 1945, the Veteran reported that he had worked for three 
years as a machinist for a shipbuilding company.  

On the Enlistment Record dated in November 1945, the Veteran 
reported that his civilian trade or occupation was a farmer at 
which he worked for four years and that his special military 
qualification or occupation was a rifleman.  

The Veteran's WD AGO Form 53-55 indicates a military occupational 
specialty from November 1945 to December 1946 as a military 
policeman.  

The Veteran's WD AGO Form 100 indicates that from November 1945 
to December 1946, the Veteran spent two months as a rifleman, 4 
months as a military policeman, and 6 months as a barber.  That 
form also indicated that the Veteran was employed by the Hudson 
Green Shipbuilding Company, Long Beach, California for one month 
prior to entering service and that he operated boring machine and 
milling machine used in the manufacture of diesel gasoline and 
electric engines.

On the Enlistment Record dated in May 1948, the Veteran noted 
that his civilian trade or occupation was a machinist at which he 
worked for three years and that his special military 
qualification or occupation was a barber.  

The Veteran's DD Form 214, dated in May 1952, indicates that the 
dates of the last civilian employment from 1947 to 1948 was as a 
machinist at R..R. Stewart in Dublin, Georgia.

On the Veteran's initial application for compensation received in 
February 1947, the Veteran noted that he worked as a welder for 
South Eastern Shipyard in Savannah from April 1943 to February 
1944 and July 1944 to December 1944 and Georgia and Hodson & 
Greene Shipbuilders in Long Beach, California in March 1945.  The 
Veteran also noted that he worked as a farmer from February 1944 
to July 1944.

In this case, the Veteran's military record indicates that the 
Veteran was a rifleman, military policeman and a barber, none of 
which are occupations which involve significant exposure to 
asbestos.  As noted above, the Veteran indicated that after being 
discharged from service he continued working as a private service 
employee at Ft. Ord, California as a barber.  

However, it appears the Veteran worked for shipbuilding companies 
prior to his first tour of duty.  The Veteran's work in 
shipyards, especially during WWII when there was high exposure to 
asbestos and a high prevalence of disease noted in shipyard 
workers, is evidence that he was most likely exposed to asbestos 
prior to his first tour of duty.  

Notably, a November 1999 letter from a law firm to the Veteran 
indicated that his tests came back positive for asbestosis and 
that they would start processing his claim.  No service-
connection claim for disability resulting from asbestos exposure 
was filed by the Veteran until 2001 and then it was not filed by 
a private attorney.  That the Veteran was involved in asbestos 
litigation in 1999 not involving VA is an indication that the 
Veteran believed that he was also exposed to asbestos during his 
non-service years.  The Board notes, however, that the record is 
void of any documentation identifying the defendants in the 
asbestos litigation.  

In addition, the record contains no medical opinion relating 
asbestosis to the appellant's military service.        

Thus, the record is absent credible, probative evidence of in-
service incurrence of asbestos exposure or chronic lung disorder, 
evidence of continuity of symptomatology, and medical evidence of 
a nexus between service and asbestosis.  Although the Veteran 
contends that his asbestosis is related to his service, as a 
layman he is not competent to offer opinions on medical causation 
and, moreover, the Board may not accept unsupported lay 
speculation with regard to medical issues.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Accordingly, the 
Board concludes that the preponderance of the evidence is against 
the claims for service connection, and the benefit of the doubt 
rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  

Increased ratings

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

When, as here, the Veteran is requesting a higher rating for an 
already established service-connected disability, the present 
disability level is the primary concern and past medical reports 
do not take precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007)

Duodenal ulcer with hiatal hernia and duodenal diverticula

The Veteran's service-connected gastrointestinal disability 
(duodenal ulcer with hiatal hernia and duodenal diverticula) has 
been assigned a 30 percent disability rating pursuant to 38 
C.F.R. § 4.114, Diagnostic Code 7307-7305 (2009).  

Pursuant to Diagnostic Code 7305, used for evaluating duodenal 
ulcer, a mild duodenal ulcer with recurring symptoms once or 
twice yearly warrants a 10 percent rating.  A moderate duodenal 
ulcer with recurring episodes of severe symptoms two or three 
times a year averaging 10 days in duration or with continuous 
moderate manifestations warrants a 20 percent rating.  A 40 
percent rating is assigned where there is evidence of a 
moderately severe duodenal ulcer; less than severe but with 
impairment of health manifested by anemia and weight loss; or 
recurrent incapacitating episodes averaging 10 days or more in 
duration at least four or more times a year.  A 60 percent rating 
is warranted where there is evidence of a severe duodenal ulcer 
with pain only partially relieved by standard ulcer therapy, 
periodic vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of definite 
impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 7305.

Pursuant to Diagnostic Code 7307, used for evaluating 
hypertrophic gastritis, a 10 percent rating is assigned for 
chronic gastritis identified by a gastroscope with small nodular 
lesions and symptoms; a 30 percent rating is assigned for chronic 
gastritis with multiple small eroded or ulcerated areas and 
symptoms. A 60 percent disability rating is warranted for chronic 
gastritis with severe hemorrhages or large ulcerated or eroded 
areas.  38 C.F.R. § 4.114, Diagnostic Code 7307.

Diagnostic Code 7346, the code used to evaluate hiatal hernia; is 
also applicable.  Under this Diagnostic Code, a 10 percent 
disability rating is warranted with two or more of the following 
symptoms:  dysphagia, pyrosis, and regurgitation accompanied by 
substernal or arm or shoulder pain but with less severity than 
the 30 percent rating.  A 30 percent disability rating is 
warranted for persistently recurrent epigastric distress with 
dysphagia, pyrosis and regurgitation accompanied by substernal or 
arm or shoulder pain, productive of considerable impairment of 
health.  A 60 percent disability rating is warranted for symptoms 
of pain, vomiting, material weight loss and hematemesis or melena 
with moderate anemia; or other symptom combinations productive of 
severe impairment of health. 38 C.F.R. § 4.114, Diagnostic Code 
7346. 

Weight loss is a consideration in evaluating digestive system 
disorders.  VA regulations provide that, for purposes of 
evaluating conditions in 38 C.F.R. § 4.114, the term 
"substantial weight loss" means a loss of greater than 20 
percent of the individual's baseline weight, sustained for three 
months or longer; and the term "minor weight loss" means a 
weight loss of 10 to 20 percent of the individual's baseline 
weight, sustained for three months or longer.  The term 
"inability to gain weight" means that there has been 
substantial weight loss with inability to regain it despite 
appropriate therapy.  "Baseline weight" means the average 
weight for the two-year-period preceding onset of the disease.  
38 C.F.R. § 4.112 (2009).

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348, inclusive, will not be combined with each 
other.  A single disability rating will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with rating to the next higher evaluation where the 
severity of the overall disability warrants such rating.  See 38 
C.F.R. § 4.114 (2009).

At a March 1999 VA examination, the Veteran stated that he did 
not have any problems with dysphagia with regard to liquids but 
that certain hard foods felt as though they hung up in the lower 
esophagus.  The Veteran complained of constant epigastric pain 
and constant reflux after lying down.  The Veteran also reported 
occasional nausea.  The Veteran denied vomiting, hematemesis, 
melena and significant weight loss or gain.  Physical examination 
demonstrated no physical signs of anemia.  Abdomen was soft.  
There were positive bowel sounds without any masses or 
hepatosplenomegaly.  There were positive epigastric and left 
upper quadrant tenderness upon deep palpation.  Negative rebound 
or rigidity.  Diagnosis was hiatal hernia with gastroesophageal 
reflux disease with duodenal ulcer with positive clinical 
findings on examination.  An upper gastrointestinal report was 
pending.

At a December 2000 VA examination, the Veteran denied vomiting, 
hematemesis, and melena.  The Veteran reported taking Prevacid 30 
milligrams daily with relief.  The Veteran complained of constant 
chronic constipation, daily nausea and epigastric pain.  Physical 
examination demonstrated no clinical signs of anemia.  Abdomen 
was soft with positive bowel sounds without any masses or 
hepatosplenomegaly.  There was some epigastric tenderness upon 
deep palpation with a slight protuberance consistent with a 
hiatal hernia.  Upper GI was ordered.  Complete blood count with 
differential examination revealed a slightly low hemoglobin of 
11.7 grams per deciliter and hematocrit of 35.9 percent.  
Remaining study was unremarkable.  Diagnosis was hiatal hernia 
with chronic gastritis with positive clinical findings on 
examination.  

At the April 2002 VA examination, the Veteran reported that he 
frequently gets constipated and has to use laxatives to have 
bowel movements.  Physical examination demonstrated a 26 
centimeter scar in the mid abdomen.  Liver was palpable about 
three fingersbreadth beneath the right costal margin.  The 
abdomen was nontender.  Bowel sounds were positive.  There were 
no masses.  He had no guarding and no rebound tenderness.  He had 
a very large ventral hernia from which he was asymptomatic.  
Radiographic examination/upper GI showed some tertiary 
contractions suggestive of neuromuscular incoordination of the 
esophagus.  There was no demonstrable hiatal hernia but there was 
mild gastroesophageal reflux disease.  There were two large 
duodenal diverticula.  Diagnosis was gastroesophageal reflux 
disease and large duodenal diverticula.  

VA treatment records indicate that the Veteran was diagnosed in 
1998 with B-cell lymphoproliferative disorder.  Between March and 
June 2006, the Veteran underwent 4 rounds of chemotherapy with 
Fludarabine; in May and June, the chemo was combined with 
Neulasta which had the best result of any of his rounds of chemo; 
rounds 2 and 3 in March and April were complicated by post chemo 
pneumonia in March and a fever attributed to infection or 
reaction to Phenergen in April.  

In a March 2006 PC H&P note, it was noted that the Veteran denied 
dysphagia, nausea, vomiting, melena, hematemesis, abdominal pain, 
diarrhea, constipation, and hematochezia.  

In April 2006, the Veteran presented with distended abdomen with 
flattening of the umbilicus, increased venous pattern and the 
suggestion fullness across the entire upper abdomen with mild 
tenderness over the whole side of the abdomen.  The Veteran 
underwent a esophago-gastro-duodenoscopy which showed extrinsic 
compression of the anterior wall of the stomach, dilated second 
portion of the duodenum without evidence of infiltration of the 
duodenum with tumor, large duodenal diverticula.  Also in April 
2006, the Veteran was admitted with anemia.  A colonoscopy was 
done to rule out GI bleeding, but no source of bleeding was 
found.  A diagnosis of B12 deficiency was rendered, and the 
Veteran was started on B12 injections.  

In July 2006, the Veteran was admitted for sixth cycle of 
chemotherapy.  At that time, it was noted that the Veteran had 
been repeatedly admitted for anemia and transfusions of packed 
red blood cells over the prior year.  In the oncology clinic on 
the day of admission, the Veteran had complained of increased 
lethargy with a noted hemoglobin of 6.2 and was without any other 
noted symptoms.  He subsequently was admitted for a further work-
up and transfusion.  Anemia laboratory data were obtained prior 
to 2 units of packed red blood cells being transfused.  The 
Veteran was without any further episodes or symptoms.

VA records also indicate that the Veteran's weight had 
fluctuated.  In December 2000, the Veteran stated that his weight 
had been stable.  In July 2001, the Veteran weighed 201 pounds.  
201 in November 2001, 206 in November 2002, 208 in February 2003, 
202 in November 2003.  Between November 2003 and August 2004, the 
Veteran lost 10 pounds and weighed 192.  Between August and 
December 2004, the Veteran gained 8 pounds, but lost 19 pounds 
between December 2004 and June 2006.  In June 2006, R. R., the 
clinical dietitian specialist noted that the Veteran had a weight 
loss of 28 pounds over the prior four months but that his weight 
remained greater than ideal.  In July 2006, the clinical 
dietitian specialist noted that the Veteran's weight had been 
decreasing over the prior six months (16 pounds - 195 in February 
2006, 185 in May 2006, and 179 in July 2006) but that his weight 
remained above ideal.  In March 2008, the Veteran was back up to 
210 pounds but back down to 200 pounds in November 2008.  

At the January 2008 VA examination, the Veteran complained of 
almost daily burning mid-epigastric pain with occasional nausea 
but no significant vomiting.  The examiner noted that looking at 
the discharge summaries in the CPRS chart, the Veteran had a 
January 2006 EGD showing nonerosive gastritis and a duodenal 
diverticulum being present.  The Veteran stated that he had some 
bleeding issues but the examiner noted that he was not sure if 
they were definitively related to the GI tract per reviewing the 
CPRS chart.  The examiner noted that the Veteran had a history of 
non-Hodgkin's lymphoma and had been treated with chemotherapy 
secondary to this.  The examiner stated that he was not sure 
whether chemotherapy might be related to his bleeding report 
complaint.  The Veteran reported using Zantac 150 mg in the 
morning and p.r.n. Mylanta which seems to work reasonably well.    

Physical examination demonstrated some mild epigastric tenderness 
though no masses were palpable.  There was no rebound or 
guarding.  Diagnosis was hiatal hernia/gastroesophageal reflux 
disease.  Patient reported history of such and noted to have 
nonerosive gastritis mentioned on a discharge summary from March 
2006.  The same discharge summary mentions January 2006 patient 
having a nonerosive gastritis and duodenal diverticulum diagnosis 
made on EGD.  Also had a colonoscopy at the same time frame 
revealing internal hemorrhoids and hyperplastic-appearing polyps.  
Patient's complaints evolve mainly around mid-epigastric pain and 
burning on a daily basis sometimes worse with certain foods 
though patient cannot definitively state the weight has been 
affected as he has also had some weight changes secondary to 
chemotherapy he has been on for non-Hodgkin's lymphoma in the 
recent past.  Currently using Zantac and over-the-counter Mylanta 
p.r.n.

At the March 2009 VA examination, the Veteran reported dysphagia 
with both solids and liquids, reflux/regurgitation on a daily 
basis and a burning acid which comes up into the back of his 
throat,  substernal discomfort but no significant arm pain, 
nausea and occasional vomiting.  The Veteran also reported dark 
stools, but the examiner noted that the Veteran was on iron 
replacement.  The Veteran denied any hematemesis.

Physical examination demonstrated generalized tenderness without 
frank rebound or guarding noted.  No hepatosplenomegaly, no mass 
noted, diminished bowel sounds in all quadrants.  There was also 
a well-healed midline surgical scar and a very large ventral 
hernia.

As noted above, in order for an evaluation in excess of 30 
percent to be warranted for the Veteran's service-connected 
gastrointestinal disability, the medical evidence must show 
severe gastritis with severe hemorrhages or large ulcerated or 
eroded areas; moderately severe or severe duodenal ulcer; or 
hiatal hernia with vomiting, material weight loss and hematemesis 
or melena with moderate anemia or symptoms productive of severe 
health impairment.  

In this regard, there are no documented episodes of hemorrhages, 
ulcerated or eroded areas, hematemesis, or melena.  In March 
1999, the Veteran denied hematemesis and melena.  In December 
2000 VA examination, the Veteran denied hematemesis, and melena.  
In March 2006, the Veteran denied dysphagia, melena and 
hematemesis.  In April 2006, the Veteran underwent an esophago-
gastro-duodenoscopy which showed extrinsic compression of the 
anterior wall of the stomach, dilated second portion of the 
duodenum without evidence of infiltration of the duodenum with 
tumor, large duodenal diverticula.  In March 2009, the Veteran 
denied any hematemesis but noted dark stools which the examiner 
attributed to the Veteran's iron supplements.  

In addition, there is no evidence that the Veteran had recurrent 
incapacitating episodes averaging 10 days or more in duration at 
least four or more times a year.  

The Board notes that the Veteran has experienced anemia and 
weight loss; however, both occurred during chemotherapy for the 
Veteran's lymphoma/leukemia.  In fact, the March 2009 VA examiner 
provided an opinion that the Veteran's anemia was less likely 
related to a gastrointestinal disorder as there had been no 
evidence of gastrointestinal bleeding by 
esophagogastroduodenoscopy or endoscopy/
colonoscopy and there is a note that the Veteran has anemia 
secondary to lymphoma/leukemia and subsequent treatment.  

With respect to weight loss, although there has been sustained 
weight loss for a period of three months, as the Veteran's anemia 
has been attributed to his cancer and not his service-connected 
gastrointestinal disorders, a higher rating is not available 
pursuant to Diagnostic Code 7305 which requires both weight loss 
and anemia.  In addition, a higher rating is not available 
pursuant to Diagnostic Code 7346 which requires hematemesis or 
melena with moderate anemia.

Accordingly, the Board finds that the severity of the Veteran's 
service-connected gastrointestinal symptoms are reflected in the 
current 30 percent disability rating.  Thus, the Board concludes 
that the preponderance of the evidence is against the claim for 
an evaluation in excess of 30 percent for the Veteran's service-
connected duodenal ulcer with hiatal hernia and duodenal 
diverticula.

Varicose veins

Varicose veins are rated in accordance with 38 C.F.R. § 4.104, 
Diagnostic Code 7120.  A 10 percent rating is warranted, when 
there is intermittent edema of the affected extremity or aching 
and fatigue in the leg after prolonged standing or walking.  In 
such cases, the symptoms are relieved by elevation of the 
extremity or compression hosiery.  A 20 percent rating is 
warranted, when there is persistent edema in the affected 
extremity, which is incompletely relieved by elevation of the 
extremity or by compression hosiery.  A 40 percent rating is 
assigned for persistent edema and stasis pigmentation or eczema, 
with or without intermittent ulceration; a 60 percent rating is 
assigned for persistent edema or subcutaneous induration, stasis 
pigmentation or eczema, and persistent ulceration.  A 100 percent 
rating is assigned for massive board-like edema, with constant 
pain at rest. 38 C.F.R. § 4.104, Diagnostic Code 7120. 

A note that follows the criteria calls for the separate 
evaluation of each involved extremity.  Id.

At the March 1999 VA examination, the Veteran reported chronic 
leg cramps, fatigue, and occasional swelling.  The Veteran stated 
that prolonged standing aggravated the condition and that the 
current treatment was elevation only.  The Veteran reported that 
as long as he kept his legs elevated, he had no problems but if 
he did anything with prolonged walking or standing, he would have 
some swelling and cramping in his legs.  Physical examination of 
the bilateral lower extremities demonstrated significant varicose 
veins with left worse than right.  No significant swelling.  Some 
mild calf tenderness upon palpation.  Negative Homan's sign.  
Pedal pulses were intact and symmetrical.  Diagnosis was varicose 
veins of bilateral lower extremities, left worse than right with 
positive clinical findings on examination.

At the December 2000 VA examination, the Veteran reported that 
sometime around 1995/1996, the Veteran had been given compression 
stockings to wear which had helped ease the cramping and reduce 
the swelling.  The Veteran complained of increased swelling and 
cramping of his lower extremities when standing more than ten 
minutes and walking greater than 30 yards.  The Veteran stated 
that his only treatment was the compression stocks with relief of 
his symptoms.  He denied any ulcers or dermatitis.  Physical 
examination of the lower extremities demonstrated several large 
and small varicosities bilaterally and mild calf tenderness upon 
deep palpation but negative Homan's sign.  There was no 
lymphedema noted with each calf muscle measuring at approximately 
39 centimeters.  There were no stasis ulcers or evidence of 
eczema dermatitis.  The Veteran's pedal pulses were 2+ and 
symmetrical.  The skin was warm and dry without any lesions.  
Good capillary filling was noted.  Diagnosis was bilateral 
varicose veins with positive clinical findings on examination.

At the April 2002 VA examination, the Veteran reported that he 
had never had any surgical intervention and noted that he has 
pain in his legs and swelling on a daily basis relieved by 
getting off his feet and elevating.  Physical examination 
demonstrated mild to moderate varicosities of bilateral lower 
extremities from about mid thigh down.  The examiner noted that 
they were not really tortuous but were slightly distended.  The 
Veteran had 1+ pitting edema and stasis changes of bilateral 
lower extremities.  The Veteran had palpable pulses at dorsalis 
pedis and posterior tibialis, no skin breakdown, no ulcers, and 
no eczema present.

VA treatment record in April 2006 indicates 2+ pitting edema 
bilateral up to knee.

At the January 2008 VA examination, the Veteran complained of 
swelling of both legs and feeling cold and pain made worse on 
standing and walking and relieved by rest and elevation.  The 
Veteran reported that he used support hose which helped a little 
bit.  Physical examination demonstrated visible varicose veins 
with no pressure ulcers or sores and no pigmentation.  There was 
2+ edema but no obvious skin eczematous changes or pigmentation 
noted.  Distal pulses palpable.  Both dorsalis pedis and 
posterior tibial.  Left lower extremity revealed that dilated 
varicose vein of the anterior surface of the lower extremity 
below knee, 2+ edema.  Distal pulses, dorsalis pedis, posterior 
tibial well felt.  No pigmentation, stasis ulcers or eczema 
noted.

The Veteran testified in September 2008 that he experienced 
numbness and burning pain in his legs.  

At the March 2009 VA examination, the Veteran reported aching of 
his lower extremities and swelling.  He stated that elevation 
helped and that he had worse pain in his lower legs with standing 
and with attempts at walking.  Physical examination demonstrated 
mildly ropy, distended vessels of the lower extremities 
bilaterally.  Pulses were palpated bilaterally.  There were no 
ulcers or lesions of the lower extremities.  

As noted above, in order for an evaluation in excess of 10 
percent to be warranted for the Veteran's service-connected 
varicose veins prior to July 10, 2001, the medical evidence must 
show persistent edema in the affected extremity which is 
incompletely relieved by elevation of the extremity or by 
compression hosiery, or massive board-like edema.

Prior to July 10, 2001, the medical evidence does not show 
persistent edema that is incompletely relieved by elevation of 
the extremity, as required to meet the criteria for an increased 
rating.  Rather, the varicose veins of both legs had been 
manifested by no more than intermittent edema or aching and 
fatigue in the legs after prolonged standing or walking, with 
symptoms relieved by elevation of the extremities or compression 
hosiery.  In March 1999, the Veteran reported chronic leg cramps, 
fatigue, and occasional swelling and stated that as long as he 
kept his legs elevated, he had no problems.  At the December 2000 
VA examination, the Veteran reported that his only treatment was 
the compression stockings with relief of his symptoms.  

In order for an evaluation in excess of 20 percent to be 
warranted for the Veteran's service-connected varicose veins 
since July 10, 2001, the medical evidence must show persistent 
edema and stasis pigmentation or eczema; persistent edema or 
subcutaneous induration, stasis pigmentation or eczema, and 
persistent ulceration; or massive board-like edema, with constant 
pain at rest.

However, none of the medical evidence shows that the varicose 
veins in either lower extremity have been manifested by eczema, 
ulceration, or massive board-like edema.  In December 2000 there 
were no stasis ulcers or evidence of eczema dermatitis.  In April 
2002, there were no ulcers, and no eczema present.  In January 
2008, there were no pressure ulcers or sores, no obvious skin 
eczematous changes or pigmentation.  In March 2009, there were no 
ulcers or lesions of the lower extremities.  Although the Veteran 
demonstrated stasis changes in April 2002, it was not noted to be 
persistent as required for a 40 percent evaluation.  In fact, 
pigmentation was not found in January 2008.

Accordingly, the Board finds that the severity of the Veteran's 
service-connected varicose veins are reflected in the current 10 
percent disability rating prior to July 10, 2001 and in the 
current 20 percent disability rating since July 10, 2001.  Thus, 
the Board concludes that the preponderance of the evidence is 
against the claim for an evaluation in excess of 10 percent prior 
to July 10, 2001 and in excess of 20 percent since July 10, 2001, 
for the Veteran's service-connected varicose veins.

Hemorrhoids

The VA rating schedule evaluates external or internal hemorrhoids 
under 38 C.F.R. § 4.114, DC 7336.  Under DC 7336, mild or 
moderate hemorrhoids are rated noncompensably (0 percent) 
disabling.  A 10 percent rating is assigned if the hemorrhoids 
are large or thrombotic, irreducible, with excessive redundant 
tissue, evidencing frequent recurrences.

At the December 2000 VA examination, the Veteran complained of 
recurrent hemorrhoidal pain with swelling after every bowel 
movement secondary to constipation.  The Veteran stated that his 
constipation was better since he had been on laxatives and stool 
softeners but that it was still an aggravating factor for his 
hemorrhoids.  The Veteran denied any decreased sphincter tone, 
fecal leakage of involuntary bowel movements, and bleeding or 
thrombus of hemorrhoids.  The current treated was stool 
softeners, laxatives, Anusol, Hydrocortisone cream, and a Sitz 
bath three times a day.  Physical examination demonstrated no 
evidence of fecal leakage, signs of anemia, or fissures.  There 
was good sphincter tone noted.  There was a large external 
hemorrhoidal tag noted at the six o'clock position which was not 
tender, swollen, or thrombosed.  There were negative hemoccult 
stools.  Diagnosis was chronic recurrent external hemorrhoids 
with positive clinical findings on examination.

At the April 2002 VA examination, the Veteran stated that he was 
receiving conservative treatment for hemorrhoids and that several 
years before he had surgery to help remove them but had a lot of 
postoperative pain and discomfort and still continued to have 
bleeding.  Physical examination demonstrated an external 
hemorrhoid noted at 3 and 9 o'clock which were nontender and non-
thrombosed.

In January 2006, the Veteran underwent colonoscopy which showed 
internal hemorrhoids.

At the VA examination in January 2008, the Veteran complained of 
frequent rectal bleeding that he usually noticed on the toilet 
paper.  The Veteran reported dry stool and difficulty passing his 
stool.  The examiner noted that the Veteran's medical records 
indicate that in 2006 he had a colonoscopy.  The bowel prep was 
inadequate and the physician was only able to advance the 
colonoscope 20 cm but the findings were reported as within normal 
limits.  The examiner noted that the Veteran used prescription 
suppositories and that he occasionally had fecal soiling of his 
underclothes and wore incontinence pads.  

Physical examination demonstrated no external hemorrhoids.  He 
had decreased sphincter tone and there was hard stool in the 
rectal vault.  He had a left side prostate nodule.  The examiner 
noted that the likely source of his rectal bleeding was from 
constipation and discomfort passing hard stools. 

At the March 2009 VA examination, the Veteran complained of 
itching in the rectal area and bleeding from the rectum weekly.  
The examiner noted that this was small amounts of bleeding and 
that the Veteran did not require a pad secondary to bleeding.  
The Veteran also reported some fecal incontinence when he becomes 
constipated and has to use a laxative as he then has diarrhea and 
experiences significant urgency and will lose bowel before he can 
get to the bathroom.  On those occasions, but not on a regular 
basis, the Veteran reports using depends.  The Veteran stated 
that he used stool softeners on a regular basis and laxatives on 
an as-needed basis.    

Physical examination demonstrated evidence of fecal leakage.  The 
size of the lumen of the rectum/anus was normal.  There was 
redundant tissue noted at 3 o'clock but no evidence of bleeding, 
no rectal prolapsed, and no rectal masses appreciated.  Sphincter 
tone was intact, and prostate was enlarged.  

Diagnosis was hemorrhoids, with subsequent surgery on multiple 
occasions; intermittent fecal incontinence with use of laxatives.

As noted above, in order for a compensable evaluation to be 
warranted for the Veteran's service-connected hemorrhoids, the 
medical evidence must demonstrate that hemorrhoids are large or 
thrombotic, irreducible, with excessive redundant tissue, 
evidencing frequent recurrences.  This is not the case.  In fact, 
in December 2000, there was only a large external hemorrhoidal 
tag noted at the six o'clock position which was not tender, 
swollen, or thrombosed.  In April 2002, there was an external 
hemorrhoid noted at 3 and 9 o'clock which was nontender and non-
thrombosed.  Physical examination in January 2008 demonstrated no 
external hemorrhoids.  Physical examination in March 2009 
demonstrated only redundant tissue noted at 3 o'clock.  Thus, 
there is no evidence that the Veteran's hemorrhoids are 
irreducible. 

Accordingly, the Board finds that the severity of the Veteran's 
service-connected hemorrhoids are reflected in the current zero 
percent disability.  Thus, the Board concludes that the 
preponderance of the evidence is against the claim for a 
compensable evaluation for the Veteran's service-connected 
hemorrhoids.





ORDER

Entitlement to service connection for asbestosis is denied.

Entitlement to an evaluation in excess of 30 percent for duodenal 
ulcer with hiatal hernia and duodenal diverticula is denied.

Entitlement to an evaluation in excess of 10 percent prior to 
July 10, 2001 and in excess of 20 percent since July 10, 2001 for 
varicose veins of the right leg is denied.

Entitlement to an evaluation in excess of 10 percent prior to 
July 10, 2001 and in excess of 20 percent since July 10, 2001 for 
varicose veins of the left leg is denied.

Entitlement to a compensable rating for hemorrhoids is denied.




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


